On July 3, 2007, the defendant was sentenced as follows: Count I: A commitment to the Missoula County Detention Center for a term of six (6) months, with credit for time served, for the offense of Theft, a misdemeanor; Count II: Eighty (80) years in the Montana State Prison, which includes fifty (50) years as a persistent felony offender, for the offense of Deceptive Practices, a felony; Count III: Eighty (80) years in the Montana State Prison, which includes fifty (50) years as a persistent felony offender, for the offense of Issuing a Bad Check, a felony; and Count IV: Eighty (80) years in the Montana State Prison, which includes fifty (50) years as a persistent felony offender, for the offense of Theft by Deception or Deprivation of Property, a felony. It was further ordered that twenty-five (25) years on each Count are hereby suspended. Counts I — IV shall run concurrently with each other.
On May 6,2010, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by Eric Olson. The state was not represented.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
Rule 17 of the Rules of the Sentence Review Division of the Supreme Court of Montana provides that “the sentence imposed by the District Court is presumed correct, and the sentence will not be reduced or increased unless it is deemed clearly inadequate or excessive.” (§46-18-904(3), MCA).
The Division finds that the reasons advanced for modification are *40insufficient to hold that the sentence imposed by the District Court is inadequate or excessive.
Therefore, it is the unanimous decision of the Sentence Review Division that the sentence shall be affirmed.
Done in open Court this 6th day of May, 2010.
DATED this 26th day of May, 2010.
Chairperson, Hon. Blair Jones, Member, Hon. Richard Simonton and Member, Hon. Ray Dayton.